Citation Nr: 0517587	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

Entitlement to service connection for a motor neuron disease 
of undetermined etiology, claimed as post-polio syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant was a member of the United States Merchant Marine 
during World War II and received military credit for fourteen 
voyages during the period December 1941 to August 1945.  
Appellant's decorations include the Merchant Marine Emblem, 
the Atlantic War Zone Bar, the Pacific War Zone Bar, and the 
Mediterranean - Middle East War Zone Bar, and the Combat Bar 
with Stars.  He was awarded the Mariner's Medal for actions 
when his ship was sunk in July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for a motor neuron disease of undetermined 
etiology, claimed as post-polio syndrome.

The Board remanded the case for further development in 
January 2002.  That development was accomplished, and the 
file has been returned to the Board for appellate review. 

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with motor 
neuron disease of undetermined etiology.  His symptoms are 
consistent with post-polio syndrome, but there is no 
objective evidence that appellant actually had poliomyelitis 
at any time.

2.  There is no objective evidence that appellant contracted 
a viral infection, including polio, during his period of 
active military service in the Merchant Marine.

3.  There is no medical evidence of nexus between appellant's 
current disability and his period of active military service 
in the Merchant Marine. 

4.  There is no evidence that appellant's motor neuron 
disease was manifest to a degree of at least 10 percent 
disabling within the first year after his discharge from 
active military service in the Merchant Marine.


CONCLUSION OF LAW

Appellant's motor neuron disease, claimed as post-polio 
syndrome, was not incurred in or aggravated by military 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in November 1999.  The 
original rating decision of May 2000, the Statement of the 
Case (SOC) in July 2000, and the Supplemental Statements of 
the Case (SSOC) in June 2001 and April 2005 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a VCAA duty-to-assist letter 
in August 2004, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In a claim for 
compensation, VA must make efforts to obtain the claimant's 
service medical records, other records relating to the 
claimant's military service held or maintained by a 
government agency, VA medical records, and any other relevant 
records held by a federal agency.  38 C.F.R. § 3.159(c)(3) 
(2004).  

As discussed in the Factual Background section below, 
appellant's military service was in the Merchant Marine and 
the federal government has no wartime medical records 
pertaining to appellant.  Appellant tried to obtain the 
shipboard sickbay log from his wartime employer, Grace Lines, 
but that entity is no longer in business and the records are 
presumed lost or destroyed.  RO obtained appellant's postwar 
treatment records from the VA medical system and from those 
private medical providers that appellant identified as having 
relevant evidence.  

VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Appellant has not been afforded a VA medical examination, and 
on review the Board finds that a VA medical examination is 
not necessary at this point to adjudicate the claim.  The 
record already contains extensive private medical treatment 
records, including many reports of annual physical 
examination, documenting the onset and progress of the 
claimed disability.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant contends that his current motor neuron disease is 
consequent to polio, which he believes he contracted when his 
ship visited India in 1943.

The file contains no wartime medical treatment records.  The 
United States Coast Guard is the agency that verifies wartime 
merchant marine service, but the Coast Guard does not 
maintain health records.  The Public Health Service maintains 
some health records for merchant mariners, if the mariner can 
identify the facility at which he was treated, but appellant 
states that he did not receive medical treatment ashore for 
his flu-like symptoms; rather, his treatment consisted of 
three days in the ship's sickbay.  Appellant attempted to 
obtain the ship's sickbay records from Grace Line, the entity 
that owned the ship on which he sailed, but that company is 
no longer in business.  Appellant also attempted to obtain 
ship's sickbay records from the National Archives, but was 
informed that medical records from private companies are not 
considered to be federal records and are not maintained at 
the National Archives.

The file contains annual reports of physical examination 
conducted by the National Maritime Engineers' Beneficial 
Association (MEBA) Diagnostic Center during the period June 
1967 to September 1990.  The earliest documentation of left 
leg weakness occurs in the examination report of December 
1973, at which time appellant stated that he developed 
moderate weakness and discomfort in both legs three years 
previously (i.e., approximately 1970) that had recently 
become more pronounced.  In subsequent annual examinations, 
appellant reported progressively worsening left leg 
discomfort and limping, although diagnostics such as X-rays 
and myelograms failed to identify a diagnosis.  An 
examination report dated January 1977 states that appellant 
had been seen by a neurosurgeon and had undergone an 
electromyography (EMG) study; the neurosurgeon's opinion was 
mild disc problem or a degenerative nerve disease, and the 
neurosurgeon had advised appellant to simply live with the 
problem.

Appellant received inpatient treatment at Deaconess Hospital, 
a private medical provider, in March 1979 for left leg 
weakness.  Appellant reported that 5-1/2 years previously he 
noticed a sudden onset of "lameness" of the left leg that 
caused him to walk with a limp and that made him unable to 
stand the toes of his left foot.  While he was at Deaconess 
Hospital appellant underwent a battery of diagnostic tests, 
including EMGs, muscle biopsies, and myelogram.  The 
discharge diagnosis was motor neuron disease of undetermined 
etiology.

The file contains a letter from the Lahey Clinic Department 
of Neurology dated October 1980, according to which the 
clinic could find no adequate explanation for the weakness 
and limping in appellant's left lower extremity.  A 
concurrent EMG report obtained findings consistent with a 
slowly evolving neurogenic lesion, apparently at the plexus 
level in the left lower extremity.  It was noted that the 
left sural nerve was surgically absent.

The file contains a letter from the Lahey Clinic Department 
of Neurology dated April 1985 noting that appellant had again 
undergone a number of neurosurgical and orthopedic 
evaluations, but none of them produced a satisfactory 
explanation for appellant's progressively weakening left leg.  
Physical examination showed a motor neuron process of the 
left lower extremity that had progressed since appellant's 
last consultation four years previously.  The etiology 
remained unclear.  The possibility was discussed that 
appellant's condition could be due to an old polio infection 
or some other low-grade viral infection, but there were no 
tests available that would provide an exact etiology for 
appellant's weakness.    

A MEBA physical examination report dated December 1985 shows 
that appellant's left lower extremity weakness had progressed 
to the point where appellant was walking with a leg brace.  
By the time of the last MEBA physical examination report of 
record, in September 1990, the diagnosis remained "motor 
neuron disease of unknown etiology" and the symptoms had 
continued to progressively worsen.

A VA medical certificate dated September 1989 notes that 
appellant had a 20-year history of motor neuron disease of 
the left leg.

Appellant had a VA medical examination (respiratory protocol) 
in December 1997, during the course of which he reported a 
25-year history of neuromuscular disease of the left leg.  
Appellant reported that he began to wear a leg brace 10 years 
previously.  Appellant was noted to walk with a prominent 
limp on the left side associated with the use of a leg brace.  
The examiner's impression was neuromuscular disease involving 
the left leg. 

Appellant had a VA/QTC medical examination (respiratory 
protocol) in March 1999, during the course of which the 
examiner noted that appellant developed left foot drop twenty 
years previously.  Appellant noted gradual weakness in the 
lower extremities since that time, with the left affected 
more than the right.  Appellant was currently undergoing 
evaluation for this problem, which as yet had not been 
diagnosed.

Appellant submitted a claim for service connection for post-
polio syndrome in November 1999.  Appellant enclosed a letter 
in which he stated his belief that he contracted polio when 
his ship visited India for six weeks in 1943, at which time 
polio was rampant in that country.  Appellant became ill with 
flu-like symptoms as soon as the ship left port, and was 
treated in the ship's sickbay for three days.  Appellant 
asserted that a mild case of polio is often mistaken as the 
flu.  Appellant became lame in the left leg in 1973.  
Appellant was informed by several polio specialists, 
especially Dr. N.T.S., that he has all the symptoms post-
polio syndrome, since a person may unwittingly contract polio 
and have symptoms recur after a hiatus of 20 to 30 years.

RO issued a rating decision in May 2000 denying service 
connection for motor neuron disease of undetermined etiology, 
claimed as post-polio syndrome, based on a determination that 
there was no definite diagnosis of post-polio syndrome and no 
evidence of nexus between appellant's claimed disability and 
his wartime merchant marine service.

The file contains a letter from Dr. N.T.S., dated July 2000.  
The letter states that a diagnosis of post-polio syndrome 
requires history of acute poliomyelitis more than 20 year 
prior to the onset of progressive weakness.  Dr. N.T.S. first 
examined appellant in December 1998, at which time appellant 
stated that he had progressive left lower extremity weakness 
beginning in September 1973; there was no definite history of 
poliomyelitis, but appellant reported flu-like symptoms 
following a visit to India in 1943.  Appellant had subsequent 
evaluation by a neurologist, who concurred with the 
progressive nature of the leg weakness and felt that 
appellant had a syndrome of gradually progressive anterior 
horn cell disease but not amyotrophic lateral sclerosis 
(ALS).  The neurologist felt that appellant's condition was 
consistent with post-polio syndrome, but the lack of a 
definite history of poliomyelitis made that diagnosis 
impossible to confirm, so the neurologist's diagnosis was 
motor neuropathy or neuronopathy.  

Dr. N.T.S. reviewed appellant's situation but stated that 
without a definite diagnosis that appellant had acute polio 
he could not state for certain that appellant currently has 
post-polio syndrome.  If indeed appellant had polio in 1943, 
then Dr. N.T.S. could attribute his condition to post-polio 
syndrome.  It is possible that appellant has post-polio 
syndrome, but Dr. N.T.S. could not so state with medical 
certainty.   

The file contains treatment notes from Wing Medical Center 
showing treatment from November 2002 to September 2004 for 
chronic edema of the lower extremities and history of post-
polio syndrome.  Appellant was noted to wear braces on both 
legs, and the right leg was noted to be as weak as the left.

Appellant submitted a letter in September 2004 stating that a 
number of physicians have told him that his condition is 
consistent with post-polio syndrome.  Appellant also stated 
that his condition deteriorated progressively from being a 
left-leg weakness to bilateral leg weakness requiring braces 
on both legs.  Appellant also reported recent onset of 
weakness of the arms and hands, plus difficulty swallowing.

Appellant sent VA a letter in February 2005 that enclosed the 
book "Managing Post-Polio: A Guide to Living Well with Post-
Polio Syndrome" edited by Lauro Halstead, M.D.  The book 
asserts that polio is a disease in four stages.  Stage I 
(acute illness) is the onset of polio and is characterized by 
mild fever, headache, sore throat, diarrhea or vomiting, 
malaise, and symptoms generally similar to many other viral 
illnesses; in the great majority of people, these symptoms 
are gone within two to three days.  Stage II (period of 
recovery or convalescence) begins as soon as the temperature 
returns to normal and may last from weeks to years.  Stage 
III (stable disability or the stage of chronicity) is 
indefinite.  Stage IV (post-polio syndrome) begins on average 
33 years after the acute onset of polio, and includes 
symptoms such as new weakness, fatigue, decreased endurance, 
and loss of function.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first Hickson element is medical evidence of a current 
disability.  The file contains evidence, in the form of 
private medical records, that appellant has a motor neuron 
disease of unknown etiology, and that the manifestations of 
that disease constitute a disabling condition.  The Board 
accordingly finds that the first Hickson element (medical 
evidence of a current disability) is satisfied in regard to 
motor neuron disease.  

However, there is no medical evidence that appellant 
currently has post-polio syndrome, and in fact the letter by 
Dr. N.T.S. states that appellant's symptoms are consistent 
with post-polio syndrome, but appellant cannot be diagnosed 
with post-polio syndrome because there is no evidence that 
appellant had polio.  The Board accordingly finds that the 
first Hickson element (evidence of a current disability) is 
not satisfied in regard to post-polio syndrome.

The second Hickson element is medical or lay evidence of an 
in-service disease or injury.  In this case, there is no 
objective medical or lay evidence that appellant had a motor 
neuron disease during his military service in the Merchant 
Marine.  He has reported an episode of flu-like symptoms not 
otherwise confirmed, and is not shown by competent evidence 
to have had continuing residuals of that episode of the flu.  
The Board accordingly finds that the second Hickson element 
is not satisfied.  

The third Hickson element is medical evidence of nexus 
between the claimed disability and the veteran's military 
service.  In this case, there is no such medical evidence.  
The only competent diagnosis at this time is "motor neuron 
disease of undetermined etiology" which indicates on its 
face that causation has not been medically determined.  The 
Board accordingly finds that the third Hickson element has 
not been satisfied.

As an alternative to the Hickson analysis, presumptive 
service connection is available for chronic conditions that 
become manifest to a degree of at least 10 percent or more 
within one year of discharge, even if there was no evidence 
of that condition during service.  38 C.F.R. § 3.307(a)(3) 
(2004).  A chronic disease need not be diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(a) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  The lapse in time 
from manifestation to diagnosis is ultimately a question for 
the Board to address.  Bielby v. Brown, 7 Vet. App. 260, 266 
(1994). 

Appellant's claimed disability has been diagnosed as motor 
neuron disease.  Motor neuron disease is a "progressive 
muscular atrophy" and is entitled to presumptive service 
connection under 38 C.F.R. § 3.309(a), provided that the 
threshold conditions of 38 C.F.R. § 3.307 are satisfied.  
There is no evidence that motor neuron disease was manifest 
to at least 10 percent disabling during the first year after 
discharge.  Also, the earliest evidence of the condition 
degenerative did not occur until the 1970's, nearly thirty 
years after appellant's discharge, and actual diagnosis of 
motor neuron disease did not occur until March 1979.  The 
Board does not consider this lapse between discharge and 
diagnosis to be a reasonable time delay.  The Board 
accordingly finds that presumptive service connection for a 
chronic disability is not appropriate in this case.

Notwithstanding the presumption discussed above, service 
connection may be granted when a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.   38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
In this case, there is no evidence that the condition 
manifested itself in service or within the presumptive 
period, no evidence of continuous symptoms, and no medical 
evidence relating the symptomatology to appellant's present 
condition.  
The Board accordingly finds that service connection as a 
chronic condition under 38 C.F.R. § 3.303(b) is not 
appropriate. 

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the onset of 
appellant's motor neuron disease was in the 1970's, nearly 30 
years after his discharge, and actual diagnosis of motor 
neuron disease was not until March 1979.  The Board finds 
that this passage of years between discharge from service and 
the onset of the disease is actual evidence against service 
connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for motor neuron disease, claimed as post-
polio syndrome, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


